FOR IMMEDIATE RELEASE 28 July 2010 Company contact: Cecil Whitmore Investor Relations Littlefield Corporation 512-476-5141 cwhitmore@littlefield.com Investor Relations Contact: John Nesbett / Jennifer Belodeau Institutional Marketing Services (IMS) 203-972-9200 Littlefield Corporation Announces Q2 2010 Results Continues earnings improvement Littlefield Corporation (OTCBB: LTFD) today announced second quarter of 2010 results from continuing operations improved $130,000 over the prior year. The Company’s revenue of $2,300,000 was within $77,000 of its prior year’s record-setting level for second quarter bingo revenue. The $130,000 earnings improvement mainly reflected higher gross profit margins which narrowed the Company’s loss from continuing operations from approximately $330,000 in Q2 2009 to approximately $200,000 in Q2 2010. Historically, the second and third quarters are seasonally weaker quarters of the year. Q2 2010 Earnings
